           Case 3:19-cr-00782-JLS Document 17 Filed 03/25/19 PageID.23 Page 1 of 2



 1   Melissa Bobrow SBN 264440
     Law Offices of Cassandra Hearn APC
 2   750 B Street, Suite 1760
 3   San Diego, CA 92101
     Phone: (619) 800-0384
 4   Email: melissa@hearnlawgroup.com

 5   Attorney for ROBERT KOESTER
 6                                  UNITED STATES DISTRICT COURT
 7                             SOUTHERN DISTRICT OF CALIFORNIA
 8                                 HONORABLE JANIS L. SAMMARTINO

 9
10   UNITED STATES OF AMERICA,                      )       Case No.: 19-CR-0782-(JLS)
                                                    )
11                    Plaintiff,                    )       NOTICE OF MOTIONS; MOTIONS TO:
                                                    )       1) COMPEL DISCOVERY; and
12   vs.                                            )       2) GRANT LEAVE TO FILE FURTHER
13                                                  )       MOTIONS
     ROBERT KOESTER,                                )
14                                                  )       Judge: Hon. Janis L. Sammartino
                     Defendant                      )       Date: April 8, 2019
15                                                  )       Time: 1:30 p.m.
16                                                  )       Courtroom: 4D

17   TO: THE UNITED STATES ATTORNEY, ROBERT S. BREWER JR.; AND
     ASSISTANT UNITED STATES ATTORNEY, RENEE GREEN:
18
19
     Please take notice that on April 8, 2019 at 1:30 p.m. in the courtroom of the Honorable Janis L.
20
     Sammartino, defendant ROBERT KOESTER, by and through counsel, Melissa Bobrow, will ask
21
     this Court to enter an order granting the following motions.
22
23
     ///
24
25   ///

26
27
28
     NOTICE OF MOTION AND MOTIONS TO: 1) COMPLE DISCOVERY; GRANT LEAVE TO FILE FURTHER
                                          MOTIONS
                                                        1
        Case 3:19-cr-00782-JLS Document 17 Filed 03/25/19 PageID.24 Page 2 of 2



 1                                                MOTIONS
 2          Defendant, Robert Koester, by and through counsel, Melissa Bobrow, asks this Court
 3   pursuant to the United States Constitution, the Federal Rules of Criminal Procedure, and all other
 4   applicable statutes, case, and local rules for an order to:
 5      1) Compel Discovery;
 6      2) Grant Leave to File Further Motions.
 7
 8
 9   Dated: March 25, 2019                                         Respectfully submitted,
10
                                                                   s./Melissa Bobrow
11                                                                 Melissa Bobrow
                                                                   Attorney for Defendant,
12                                                                 Robert Koester
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     NOTICE OF MOTION AND MOTIONS TO: 1) COMPLE DISCOVERY; GRANT LEAVE TO FILE FURTHER
                                          MOTIONS
                                                        2
